Exhibit 10.2

 

EARTHLINK, INC.

2006 EQUITY AND CASH INCENTIVE PLAN

 

Incentive Stock Option Agreement

 

No. of shares subject to
Incentive Stock Option:          

 

THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) dated as of the       
day of                , 20      , by and between EarthLink, Inc., a Delaware
corporation (the “Company”), and
                                                   (the “Participant”), is made
pursuant and subject to the provisions of the Company’s 2006 Equity and Cash
Incentive Plan (the “Plan”), a copy of which is attached hereto.  All terms used
herein that are defined in the Plan have the same meaning given them in the
Plan.

 


1.             GRANT OF OPTION.  PURSUANT TO THE PLAN, THE COMPANY, ON
                           , 20       (THE “DATE OF GRANT”), GRANTED TO THE
PARTICIPANT, SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN AND SUBJECT FURTHER
TO THE TERMS AND CONDITIONS HEREIN SET FORTH, THE RIGHT AND OPTION TO PURCHASE
FROM THE COMPANY ALL OR ANY PART OF AN AGGREGATE OF                       SHARES
OF THE COMMON STOCK OF THE COMPANY AT THE EXERCISE PRICE OF
$                         PER SHARE.  SUCH PRICE PER SHARE IS NOT LESS THAN THE
FAIR MARKET VALUE OF A SHARE OF THE COMMON STOCK ON THE DATE OF GRANT (OR, IN
THE CASE OF A TEN PERCENT SHAREHOLDER, NOT LESS THAN 110 PERCENT OF THE FAIR
MARKET VALUE OF A SHARE OF THE COMMON STOCK ON THE DATE OF GRANT).  THIS OPTION
IS INTENDED TO BE TREATED AS AN INCENTIVE STOCK OPTION, BUT ONLY TO THE EXTENT
THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE DATE OF GRANT) OF THE
SHARES FOR WHICH THIS OPTION (AND ALL OTHER OPTIONS OF THE PARTICIPANT THAT ARE
INTENDED TO BE INCENTIVE STOCK OPTIONS WHETHER GRANTED UNDER THE PLAN OR ANY
OTHER PLAN OF THE COMPANY OR ANY OF ITS AFFILIATES) BECOMES EXERCISABLE FOR THE
FIRST TIME IN ANY CALENDAR YEAR DOES NOT EXCEED ONE HUNDRED THOUSAND DOLLARS
($100,000).  IF THAT LIMITATION IS EXCEEDED, THIS OPTION MAY BE EXERCISED FOR
THE EXCESS NUMBER OF SHARES AS A NONQUALIFIED STOCK OPTION.  THE COMPANY SHALL
NOT BE LIABLE TO THE PARTICIPANT IF THIS OPTION OR ANY PORTION THEREOF DOES NOT
QUALIFY AS AN INCENTIVE STOCK OPTION.  THIS OPTION IS EXERCISABLE AS HEREINAFTER
PROVIDED.


 


2.             TERMS AND CONDITIONS.  THIS OPTION IS SUBJECT TO THE FOLLOWING
TERMS AND CONDITIONS:


 


(A)           EXPIRATION DATE.  THIS OPTION SHALL EXPIRE AT 11:59 P.M. ON
                                , 20      (THE “EXPIRATION DATE”) OR SUCH
EARLIER TIME AS SET FORTH IN SECTIONS 3, 4, 5 OR 6 OF THIS AGREEMENT.  IN NO
EVENT SHALL THE EXPIRATION DATE BE LATER THAN 10 YEARS FROM THE DATE OF GRANT
(OR, IN THE CASE OF A TEN PERCENT SHAREHOLDER, FIVE YEARS FROM THE DATE OF
GRANT).


 


(B)           EXERCISE OF OPTION.  EXCEPT AS PROVIDED IN THE PLAN AND IN
SECTIONS 3, 4, 5 OR 6 OF THIS AGREEMENT, THIS OPTION SHALL BECOME EXERCISABLE
WITH RESPECT TO                 PERCENT (       %) OF THE SHARES OF COMMON STOCK
SUBJECT TO THE OPTION ON EACH OF THE                     ANNUAL ANNIVERSARIES OF
THE DATE OF GRANT, PROVIDED THAT THE PARTICIPANT HAS BEEN CONTINUOUSLY EMPLOYED
BY THE COMPANY OR AN AFFILIATE FROM

 

--------------------------------------------------------------------------------


 


THE DATE OF GRANT UNTIL EACH SUCH TIME.  ONCE THIS OPTION HAS BECOME
EXERCISABLE, IT SHALL CONTINUE TO BE EXERCISABLE UNTIL THE EARLIER OF THE
TERMINATION OF THE PARTICIPANT’S RIGHTS HEREUNDER PURSUANT TO SECTIONS 3, 4, 5
OR 6 OF THIS AGREEMENT OR UNTIL THE EXPIRATION DATE.  A PARTIAL EXERCISE OF THIS
OPTION SHALL NOT AFFECT THE PARTICIPANT’S RIGHT TO EXERCISE THE OPTION WITH
RESPECT TO THE REMAINING SHARES, SUBJECT TO THE CONDITIONS OF THE PLAN AND THIS
AGREEMENT.


 


(C)           METHOD OF EXERCISE AND PAYMENT FOR SHARES.  THIS OPTION SHALL BE
EXERCISED BY DELIVERING WRITTEN NOTICE OF EXERCISE, ALONG WITH THE OPTION PRICE
FOR THE PORTION OF THE OPTION BEING EXERCISED AND ANY APPLICABLE TAX
WITHHOLDINGS, TO THE ATTENTION OF THE COMPANY’S SECRETARY AT THE COMPANY’S
ADDRESS SPECIFIED IN SECTION 12 BELOW.  THE EXERCISE DATE SHALL BE THE DATE OF
DELIVERY.  THE PARTICIPANT SHALL PAY THE OPTION PRICE AND ANY APPLICABLE TAX
WITHHOLDINGS IN CASH OR CASH EQUIVALENT ACCEPTABLE TO THE COMMITTEE.  HOWEVER,
THE COMMITTEE IN ITS DISCRETION MAY, BUT IS NOT REQUIRED TO, ALLOW THE
PARTICIPANT TO PAY THE OPTION PRICE AND TAX WITHHOLDINGS (I) BY SURRENDERING
SHARES OF COMMON STOCK THE PARTICIPANT ALREADY OWNS, (II) BY A CASHLESS EXERCISE
THROUGH A BROKER, (III) BY SUCH OTHER MEDIUM OF PAYMENT AS THE COMMITTEE SHALL
AUTHORIZE OR (IV) BY ANY COMBINATION OF THE ALLOWABLE METHODS OF PAYMENT SET
FORTH HEREIN.


 


(D)           NONTRANSFERABILITY.  THIS OPTION IS NONTRANSFERABLE EXCEPT BY WILL
OR THE LAWS OF DESCENT AND DISTRIBUTION.  DURING THE PARTICIPANT’S LIFETIME,
ONLY THE PARTICIPANT MAY EXERCISE THIS OPTION.  NO RIGHT OR INTEREST OF A
PARTICIPANT IN THIS OPTION SHALL BE LIABLE FOR, OR SUBJECT TO, ANY LIEN,
OBLIGATION OR LIABILITY OF THE PARTICIPANT.


 


3.             EXERCISE IN THE EVENT OF DEATH.  THIS OPTION SHALL BE EXERCISABLE
FOR ALL OR PART OF THE NUMBER OF SHARES OF COMMON STOCK THAT THE PARTICIPANT IS
ENTITLED TO PURCHASE PURSUANT TO SECTION 2(B) AS OF THE DATE OF THE
PARTICIPANT’S DEATH, REDUCED BY THE NUMBER OF SHARES FOR WHICH THE PARTICIPANT
PREVIOUSLY EXERCISED THE OPTION, IN THE EVENT THE PARTICIPANT DIES WHILE
EMPLOYED BY THE COMPANY OR ANY AFFILIATE AND PRIOR TO THE EXPIRATION DATE AND
THE TERMINATION OF THE PARTICIPANT’S RIGHTS UNDER SECTIONS 4, 5 OR 6 OF THIS
AGREEMENT.  IN THAT EVENT, THIS OPTION MAY BE EXERCISED BY THE PARTICIPANT’S
ESTATE, OR THE PERSON OR PERSONS TO WHOM HIS RIGHTS UNDER THIS OPTION SHALL PASS
BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, FOR THE REMAINDER OF THE PERIOD
PRECEDING THE EXPIRATION DATE OR WITHIN 180 DAYS OF THE DATE THE PARTICIPANT
DIES, WHICHEVER PERIOD IS SHORTER.


 


4.             EXERCISE IN THE EVENT OF DISABILITY.  THIS OPTION SHALL BE
EXERCISABLE FOR ALL OR PART OF THE NUMBER OF SHARES OF COMMON STOCK THAT THE
PARTICIPANT IS ENTITLED TO PURCHASE PURSUANT TO SECTION 2(B) AS OF THE DATE THE
PARTICIPANT BECOMES DISABLED WITHIN THE MEANING OF CODE SECTION 22(E)(3)
(“DISABLED”), REDUCED BY THE NUMBER OF SHARES FOR WHICH THE PARTICIPANT
PREVIOUSLY EXERCISED THE OPTION, IF THE PARTICIPANT BECOMES DISABLED WHILE
EMPLOYED BY THE COMPANY OR ANY AFFILIATE AND PRIOR TO THE EXPIRATION DATE AND
THE TERMINATION OF THE PARTICIPANT’S RIGHTS UNDER SECTIONS 3, 5 OR 6 OF THIS
AGREEMENT.  IN THAT EVENT, THE PARTICIPANT MAY EXERCISE THIS OPTION FOR THE
REMAINDER OF THE PERIOD PRECEDING THE EXPIRATION DATE OR WITHIN 180 DAYS OF THE
DATE HE CEASES TO BE EMPLOYED BY THE COMPANY OR ANY AFFILIATE ON ACCOUNT OF
BEING DISABLED, WHICHEVER PERIOD IS SHORTER.  THE COMMITTEE, IN ITS SOLE
DISCRETION, SHALL DETERMINE WHETHER THE PARTICIPANT IS DISABLED FOR PURPOSES OF
THIS AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


5.             EXERCISE AFTER TERMINATION OF EMPLOYMENT.  THIS OPTION SHALL BE
EXERCISABLE FOR ALL OR PART OF THE NUMBER OF SHARES THAT THE PARTICIPANT IS
ENTITLED TO PURCHASE PURSUANT TO SECTION 2(B) AS OF THE DATE THE PARTICIPANT
CEASES TO BE EMPLOYED BY THE COMPANY OR ANY AFFILIATE, REDUCED BY THE NUMBER OF
SHARES FOR WHICH THE PARTICIPANT PREVIOUSLY EXERCISED THE OPTION, IF THE
PARTICIPANT CEASES TO BE EMPLOYED BY THE COMPANY OR ANY AFFILIATE OTHER THAN ON
ACCOUNT OF DEATH, BECOMING DISABLED OR BEING TERMINATED FOR CAUSE AND PRIOR TO
THE EXPIRATION DATE AND THE TERMINATION OF THE PARTICIPANT’S RIGHTS UNDER
SECTIONS 3, 4 OR 6 OF THIS AGREEMENT.  IN THAT EVENT, THE PARTICIPANT MAY
EXERCISE THIS OPTION FOR THE REMAINDER OF THE PERIOD PRECEDING THE EXPIRATION
DATE OR UNTIL THE DATE THAT IS 30 DAYS AFTER THE DATE HE CEASES TO BE EMPLOYED
BY THE COMPANY OR ANY AFFILIATE, WHICHEVER PERIOD IS SHORTER.


 


6.             TERMINATION OF EMPLOYMENT FOR CAUSE.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, ALL RIGHTS HEREUNDER WILL BE IMMEDIATELY
DISCONTINUED AND FORFEITED, AND THE COMPANY SHALL NOT HAVE ANY FURTHER
OBLIGATION HEREUNDER TO THE PARTICIPANT AND THIS OPTION WILL NOT BE EXERCISABLE
FOR ANY NUMBER OF SHARES OF COMMON STOCK (EVEN IF THE OPTION PREVIOUSLY BECAME
EXERCISABLE), ON AND AFTER THE TIME THE PARTICIPANT IS DISCHARGED FROM
EMPLOYMENT WITH THE COMPANY OR ANY AFFILIATE FOR CAUSE.


 


7.             AGREEMENT TO TERMS OF THE PLAN AND AGREEMENT.  THE PARTICIPANT
HAS RECEIVED A COPY OF THE PLAN, HAS READ AND UNDERSTANDS THE TERMS OF THE PLAN
AND THIS AGREEMENT, AND AGREES TO BE BOUND BY THEIR TERMS AND CONDITIONS.


 


8.             TAX CONSEQUENCES.  THE PARTICIPANT ACKNOWLEDGES (I) THAT THERE
MAY BE ADVERSE TAX CONSEQUENCES UPON ACQUISITION OR DISPOSITION OF THE SHARES OF
COMMON STOCK RECEIVED UPON EXERCISE OF THIS OPTION AND (II) THAT PARTICIPANT
SHOULD CONSULT A TAX ADVISER PRIOR TO ANY SUCH ACQUISITION OR DISPOSITION.  THIS
OPTION IS INTENDED TO BE EXEMPT FROM CODE SECTION 409A.  HOWEVER, THE
PARTICIPANT IS SOLELY RESPONSIBLE FOR DETERMINING THE TAX CONSEQUENCES OF THE
OPTION AND FOR SATISFYING THE PARTICIPANT’S TAX OBLIGATIONS WITH RESPECT TO THE
OPTION (INCLUDING, BUT NOT LIMITED TO, ANY INCOME OR EXCISE TAXES RESULTING FROM
THE APPLICATION OF CODE SECTION 409A), AND THE COMPANY SHALL NOT BE LIABLE IF
THIS OPTION IS SUBJECT TO CODE SECTION 409A.


 


9.             FRACTIONAL SHARES.  FRACTIONAL SHARES SHALL NOT BE ISSUABLE
HEREUNDER, AND WHEN ANY PROVISION HEREOF MAY ENTITLE THE PARTICIPANT TO A
FRACTIONAL SHARE, SUCH FRACTIONAL SHARE SHALL BE DISREGARDED.


 


10.           CHANGE IN CAPITAL STRUCTURE.  THE TERMS OF THIS OPTION SHALL BE
ADJUSTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE PLAN AS THE
COMMITTEE DETERMINES IS EQUITABLY REQUIRED IN THE EVENT THE COMPANY EFFECTS ONE
OR MORE STOCK DIVIDENDS, STOCK SPLITS, SUBDIVISIONS OR CONSOLIDATIONS OF SHARES
OR OTHER SIMILAR CHANGES IN CAPITALIZATION.


 


11.           NOTIFICATION UPON SALE.  THE PARTICIPANT SHALL GIVE WRITTEN NOTICE
OF ANY SALE OR OTHER DISPOSITION OF ANY COMMON STOCK ACQUIRED UNDER THIS OPTION
TO THE COMPANY’S SECRETARY AT THE COMPANY’S ADDRESS SPECIFIED IN SECTION 12
BELOW, IF THE PARTICIPANT SELLS OR OTHERWISE DISPOSES OF ANY SHARES OF COMMON
STOCK ACQUIRED UNDER THIS OPTION BEFORE THE EXPIRATION OF THE LATER OF THE
TWO-YEAR PERIOD BEGINNING ON THE DATE OF GRANT OR THE ONE-YEAR PERIOD BEGINNING
ON THE DATE THAT THE PARTICIPANT EXERCISED THIS OPTION WITH RESPECT TO SUCH
SHARES.

 

3

--------------------------------------------------------------------------------


 


12.           NOTICE.  ANY NOTICE OR OTHER COMMUNICATION GIVEN PURSUANT TO THIS
AGREEMENT, OR IN ANY WAY WITH RESPECT TO THIS OPTION, SHALL BE IN WRITING AND
SHALL BE PERSONALLY DELIVERED OR MAILED BY UNITED STATES REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE FOLLOWING ADDRESSES:


 

If to the Company:

EarthLink, Inc.

 

1375 Peachtree Street - Level A

 

Atlanta, Georgia 30309

 

Attention: General Counsel

 

 

If to the Participant:

 

 

 

 

 

 

 

 

 


13.           SHAREHOLDER RIGHTS.  THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS AS
A SHAREHOLDER WITH RESPECT TO SHARES OF COMMON STOCK SUBJECT TO THIS OPTION
UNTIL THE ISSUANCE OF THE SHARES UPON EXERCISE OF THE OPTION.


 


14.           NO RIGHT TO CONTINUED EMPLOYMENT.  THIS OPTION DOES NOT CONFER
UPON THE PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUED EMPLOYMENT BY THE
COMPANY OR ANY AFFILIATE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE RIGHT OF
THE COMPANY OR ANY AFFILIATE TO TERMINATE THE PARTICIPANT’S EMPLOYMENT AT ANY
TIME WITHOUT ASSIGNING A REASON THEREFOR.


 


15.           BINDING EFFECT.  SUBJECT TO THE LIMITATIONS STATED ABOVE AND IN
THE PLAN, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
LEGATEES, DISTRIBUTEES, TRANSFEREES AND PERSONAL REPRESENTATIVES OF THE
PARTICIPANT AND THE SUCCESSORS OF THE COMPANY.


 


16.           CONFLICTS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF
THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THE PROVISIONS OF THE PLAN SHALL
GOVERN.  ALL REFERENCES HEREIN TO THE PLAN SHALL MEAN THE PLAN AS IN EFFECT ON
THE DATE HEREOF.


 


17.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN A NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE IN THE SAME INSTRUMENT.


 


18.           MISCELLANEOUS.  THE PARTIES AGREE TO EXECUTE SUCH FURTHER
INSTRUMENTS AND TAKE SUCH FURTHER ACTIONS AS MAY BE NECESSARY TO CARRY OUT THE
INTENT OF THE PLAN AND THIS AGREEMENT.  THIS AGREEMENT AND THE PLAN SHALL
CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF.


 


19.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE, EXCEPT TO THE EXTENT FEDERAL LAW APPLIES.

 

4

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE COMPANY HAS CAUSED THIS AGREEMENT TO BE SIGNED BY A DULY
AUTHORIZED OFFICER, AND THE PARTICIPANT HAS AFFIXED HIS SIGNATURE HERETO.


 

 

COMPANY:

 

 

 

EARTHLINK, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

[Participant Name]

 

5

--------------------------------------------------------------------------------